Order entered October 11, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00615-CV

                            DASPIT LAW FIRM, PLLC, Appellant

                                                V.

  ERIC HERMAN AND LAW OFFICES OF ANJEL K. AVANT, PLLC D/B/A AVANT
                       LAW FIRM, Appellees

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01463-C

                                            ORDER
       Before the Court is appellees’ October 9, 2019 motion for extension of time to file their

brief. Appellees explain the reporter’s record, which consists of the transcript of a hearing held

on April 29, 2019, is missing two exhibits admitted into evidence, Plaintiff’s Exhibit 1 and

Defendant’s Exhibit 1. Appellees state they have asked the court reporter to file a supplemental

reporter’s record and ask their brief be due twenty days after the supplemental record is filed.

       We GRANT the motion. We ORDER Janet E. Wright, Official Court Reporter for

County Court at Law No. 3, to file, no later than October 21, 2019, the supplemental reporter’s

record requested by appellees. We further ORDER appellees’ brief be filed within twenty days

of the filing of the supplemental record.
           We DIRECT the Clerk of the Court to send a copy of this order to Ms. Wright and the

parties.

                                                    /s/    ERIN A. NOWELL
                                                           JUSTICE